Citation Nr: 1713032	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  07-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinea corpora.  

2.  Entitlement to service connection for a premature ejaculation disorder to include as secondary to service-connected PTSD.  

3.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).  

4.  Entitlement to an initial rating in excess of 10 percent for left leg radiculopathy.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992 and from September 2001 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This case was initially processed as two separate appeals under separate docket numbers.  In April 2016, however, in accordance with BVA Directive 8430, paragraph 14 (1999), the appeals were merged into one.  

In a March 2009 Board decision, numerous claims were addressed.  The Board specifically denied the claim for service connection for tinea corpora, and further denied the claims for higher ratings for the service-connected lumbar spine disorder and left leg radiculopathy.  The claim for service connection for premature ejaculation as secondary to service-connected PTSD was remanded for additional development.  The Veteran thereafter appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in March 2010, the Court vacated a portion of the March 2009 Board decision.  The claims for service connection for tinea corpora, a higher intial rating for lumbar spine degenerative disc disease, and a higher initial rating for left leg radiculopathy were amongst some of the issues vacated, and remanded back to the Board.  

In an October 2010 decision, the Board adjudicated a number of claims.  Pertinent to the current appeal before the Board, service connection was denied for a premature ejaculation disorder, to include as secondary to PTSD.  The Board also remanded the claim seeking service connection for tinea corpora, as well as the claims seeking higher initial ratings for lumbar spine degenerative disc disease and left leg radiculopathy for additional evidentiary development.  

The Veteran appealed the October 2010 Board decision to the Court, and in a Memorandum Decision dated in April 2012, the Court vacated the Board decision denying the claim for service connection for a premature ejaculation disorder, as well as various rating claims not currently on appeal.  These issues were remanded to the Board for readjucation of those claims consistent with the Memorandum Decision.  Pursuant to the April 2012 Memorandum Decision, in a November 2012 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination in connection to his claimed premature ejaculation disorder, to determine whether said disorder was etiologically related to his military service and/or secondary to his service-connected PTSD.  

In a July 2016 decision, the Board adjudicated a number of claims that are currently not on appeal.  With respect to the claim for service connection for premature ejaculation disorder, in the remand section of the decision, the Board noted that the Veteran was scheduled for a VA examination for this disorder, but failed to report.  However, the Board found that the Veteran's claims file should be referred to a VA physician for another review and medical opinion concerning whether his premature ejaculation disorder was secondary to his PTSD - and specifically, the impact of his PTSD and any associated symptoms on his premature ejaculation disorder.  This was the only issue remanded in the July 2016 Board decision.  Pursuant to the July 2016 remand directives, the Veteran's claims file was referred to a VA physician in February 2017, who provided a medical opinion that addressed the July 2016 Board remand directives.  The report of the medical opinion has been associated with the claims file, and in the February 2017 Supplemental Statement of the Case (SSOC), the AOJ readjudicated this claim.  

The Veteran's claim file has since been returned to the Board.  Although the Veteran has appealed the July 2016 Board decision to the Court, a decision regarding this appeal has not yet been rendered.  With respect to the claim for service connection for tinea corpora, as well as the Veteran's claims seeking higher initial ratings for lumbar spine degenerative disc disease and left leg radiculopathy, as noted above, in the October 2010 decision, the Board remanded these claims to the AOJ for additional development.  In May 2015, the AOJ issued an SSOC continuing the denial of these claims.  The Veteran's representative inquired as to the status of these issues, most recently in July 2015.  The Board replied to that inquiry, informing the representative that the Board had forwarded the correspondence to the AOJ for review and direct reply to the representative.  Following that communication, the AOJ informed the representative that it had recertified the appeal to the Board and such recertification included the notice of disagreements (NODs) dated on April 27, 2015, August 8, 2013, September 2010, 2010, and June 28, 2010.  Since these NODs did not involve the spine, left leg radiculopathy or tinea corpora issues, the Board concluded that the AOJ had not finished addressing these issues.  However, it appears that there was no additional development that needed to be completed by the AOJ, and these issues were, in fact, on appeal before the Board at the time of the July 2016 decision.  Therefore, the Board will adjudicate the merits of these appeals in this decision.  

Lastly, the Board notes that additional evidence, in the form of VA treatment records dated from July 2016 to February 2017 subsequent to the issuance of the most recent SSOCs, dated in May 2015 and February 2017.  This evidence was not accompanied by a waiver and has not yet been considered by the AOJ.  However, a review of the treatment records reflects that they did not provide information that would help substantiate the issues adjudicated herein.  Therefore, there is no prejudice to the Veteran in the Board rendering the decision below.  

The issues of entitlement to an initial increased rating for service-connected DDD of the lumbar spine and left leg radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tinea corpora did not have its onset during, and was not caused by, active service.  

2.  The Veteran's premature ejaculation did not have its onset during and was not caused by active service and was not caused or aggravated by his PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea corpora have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for premature ejaculation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided by the Board in the instant document, VA provided adequate notice in letters sent to the Veteran in May 2006, August 2006 and April 2009.  

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records have been associated with the claims file.  The AOJ made several attempts to retrieve the Veteran's treatment records from Avera Dermatology and Laser clinic as well as from Indian Head Service - private treatment facilities where he received treatment for his skin condition.  However, the AOJ did not receive any information, correspondence, or documents in response to these requests.  As such, the Board finds that the AOJ has complied with its duty to assist the Veteran in obtaining evidence that could help substantiate his claim, and there is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran examinations in connection to his skin condition in October 2006, December 2011 and December 2014, the reports of which are associated with the claims.  The Veteran also underwent a VA examination in connection to his claim for premature ejaculation in October 2006, and his claims file was referred to VA examiners for appropriate medical opinions concerning the etiology of this disorder in June 2009, August 2009, September 2009 and February 2017.  

The Compensation and Pension Examination Inquiry reports reflect that a request for VA examinations in connection to the Veteran's claimed premature ejaculation disorder claim was initiated in May 2015.  It appears that the Veteran was scheduled for a VA examination in June 2015, which he failed to report to.  The Secretary has the authority to schedule a Veteran for an examination for confirmation purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Further, the duty to assist is not a one-way street.  If a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2016).  When, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2016).  At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination.  

Although the Veteran failed to report to his scheduled VA examination in June 2015 and a more recent examination pertaining to the Veteran's claimed premature ejaculation disorder could not be conducted, the June 2009, August 2009, September 2009 and February 2017 medical opinions have been retrieved and associated with the claims file as well.  In addition, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical and dermatological evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  Collectively, the examination reports and medical opinion reflect that the VA examiners reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, rendered appropriate diagnoses and provided opinions consistent with the remainder of the evidence of record.  More importantly, together these medical opinions addressed the questions listed in the Board's remand directives.  Accordingly, the requirements of the October 2010 and July 2016 Remands were ultimately accomplished by way of these examination reports.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the medical examination reports and opinions, along with his VA and private treatment records, are adequate for purposes of rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.



Analysis

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  The secondary condition shall be considered a part of the original condition.  Id. The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995). "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).


Tinea Corpora

The Veteran, through his attorney, contends that he has experienced a skin rash since 1992 after having served in Desert Storm.  He claims that he has been treated for his skin rash at the VA medical center (VAMC) in Sioux Falls, South Dakota since 2010, and he also began receiving treatment at Sanford Dermatology clinic since July 2014.  See August 2014 Statement of Veteran's attorney.  

Review of the service treatment records reflect that at the November 1987 enlistment examination, the clinical evaluation of the skin and lymphatic system is shown to be abnormal.  However, in the notes section, the medical examiner noted that the Veteran had facial acne.  In the adjoining medical history report, the Veteran denied a medical history for any type of skin problems or skin diseases.  At subsequent medical examinations dated in June 1992 and September 1997, the clinical evaluation of the skin and lymphatic system was shown to be normal, and the Veteran denied a medical history of any type of skin diseases.  At a September 1988 P-3 Screening Physical, physical examination of the Veteran was negative for any skin disorder other than acne.  During his second period of service, in the September 2001 report of medical history, the Veteran denied a history of any skin diseases, and was noted to be in good health at the time of the examination.  The Veteran was seen at sick call in June 2005 with complaints of redness, itching and burning sensation of two days duration.  According to the Veteran, he had not been able to fall asleep one night due to the itching, and the following morning he noticed redness all over his entire body except his face.  According to the Veteran, after taking a shower, his skin felt even more itchy and dry.  He stated that he took some Benadryl but it just made him sleepy.  The Veteran denied having any kind of reaction similar to this before.  Physical examination of the Veteran revealed signs of erythema on the chest, abdomen and extremities.  Based on his evaluation of the Veteran, the medical examiner diagnosed him with having contact dermatitis.  At the March 2006 separation examination, the clinical evaluation of the skin and lymphatic system was shown to be normal.  

At the October 2006 VA examination, the Veteran reported to have a recurring rash, and explained that the rash usually starts out as a small red spot that gradually becomes larger with a scaly and itchy leading edge.  The rash was not painful at the time.  According to the examiner, the rash was consistent with tinea corpora on the right lower abdomen.  

The Veteran was afforded another VA examination in connection to his skin condition in December 2011, during which time he provided his medical and military history and reported to have had a recurring rash since serving in Desert Storm.  According to the Veteran, there was currently no rash present as his rash usually appears when it is hot.  The Veteran contends that he was first seen for symptoms of a rash at Indian Head Service clinic Rosebud in 1993, wherein he was informed that it was fungi and given a cream which reportedly made it worse.  When his rash does appear, it starts to spread on his elbow or on the back of his knee.  The Veteran explained that his rash starts in the summer and occasionally will last all year long.  He reports that currently, the rash starts to present itself on the waist, upper thigh and back, and can grow to about five inches.  The Veteran contends that "when it is big it itches all around it."  However, at the time of the examination, there was no current permanent scar to evaluate.  According to the Veteran, the last time he had a rash similar to what he described was during the summer time, and there were no current treatments that helped.  Based on her discussion with, and evaluation of, the Veteran, the VA examiner did not diagnose the Veteran with any type of skin disorder given that his rash was currently not present or available for evaluation.

A July 2014 treatment report reflects that the Veteran presented at the Sanford dermatology clinic for evaluation of a rash on his thighs and trunk.  According to the Veteran, his symptoms are recurring in nature and began about five years prior.  The Veteran described the skin lesions as "really red and scaly and round, and sometimes itchy."  Upon physical examination of the skin, the physician, J.K., M.D., observed moderate actinic skin damage on the head, neck, shoulders, upper back, chest and arms.  It was noted that a few pigmented macules and papules were scattered over the trunk and extremities.  These lesions were generally symmetric, with homogenous color and regular borders.  The potassium hydroxide (KOH) test was negative for abnormalities on examination.  Based on the physical evaluation of the Veteran, Dr. K. diagnosed him with having dermatitis that clinically appears as red scaly patches with trailing scale.  It was noted to "consider EAC (erythema annulare centrifugum) or Pityriasis Rosea vs. Other. [and to] [s]till consider Tinea Versicolor or Tinea corporis."  The Veteran underwent skin biopsies of the right and left thigh, the results of which revealed superficial perivascular chronic dermatitis.  It was further noted that "GMS and PAS stains for fungal microorganisms are negative."  In the comment section, the physician noted that both biopsies showed 

"similar changes of punch-type cutaneous tissue with mild focal parakeratosis with spongiosis and mild acanthosis with superficial tight perivascular chronic inflammation of benign lymphocytes with congested vascular spaces with no evidence of acute vasculitis.  The inflammation is limited to the upper and mid part of the dermis with no involvement of the subcutaneous fat.  The tight perivascular chronic inflammation is nonspecific, however, in light of the clinical impression, these changes would be highly suggestive of erythema annulare centrifugum."  

In a subsequent dermatology note, it was noted that EAC was a benign reactive type of rash that is usually a reaction to other types of skin infections such as fungal infections of the feet or body.  In and of itself, this was not considered an infection.  

The Veteran was seen at this clinic again in September 2014, and the encounter information report reflects a primary diagnosis of EAC, dermatitis, a history of tinea cruris, a history of tinea pedis, and actinic skin damage.  Dr. K. noted that a biopsy of the lesions was consistent with erythema annulare centrifugum.  According to Dr. K., this was a secondary process that was often related to active tinea infection.  The Veteran stated that he had been taking oral Lamisil for six to eight weeks, and his symptoms had improved.  Upon physical examination of the Veteran's skin, the examiner observed signs of moderate actinic skin damage, and further observed definite improvement of EAC lesions, adding that they were less in number and "smaller size of present lesions."  It was further noted that the Veteran's feet and groin were also clinically improved from tinea.  The remainder of the skin examination was negative for any abnormalities, and the Veteran was assessed with EAC that was likely secondary to a history of tinea infection.  It was recommended that the Veteran take intramuscular (IM) and topical triamcinolone (Kenalog).  

The Veteran was afforded a VA skin examination in December 2014, during which time he provided his medical and military history and reported the onset of a rash in 1992 after returning from Desert Storm.  He described the rash as being located on the center of his body and specifically involving the center of his chest and around his thighs, and at times occurring on his palm.  According to the Veteran, the rash occurs once a year in the spring and lasts for about four months.  It was noted that the Veteran was diagnosed with having dermatitis in 2010, and had primarily been provided with an antifungal cream for treatment.  It was also noted that his rash appeared to be a bunch of rings that would grow, get darker in the center and itch.  According to the Veteran, the first time the rash had its onset was after his return from Desert Storm in 1991.  The Veteran claims he thought he might be contagious, went to VA and Rosebud Hospital in 1992, and was diagnosed with having a fungal rash that would recur every year.  Based on his discussion with, and evaluation of, the Veteran, the VA examiner diagnosed him with having erythema annulare centrifugum and noted that this skin condition had a specific pathology.  Specifically, after conferring with the Dermatology department at the VA, the examiner stated that the Veteran's EAC "is likely secondary to tinea infection."  According to the examiner, it is very unlikely that the Veteran would develop a tinea infection "that would continue for the past twenty plus years and continue to cause a problem at the present time."  The examiner explained that EAC is a skin condition diagnosed by a specific pathological diagnosis on biopsy and not an undiagnosed skin rash, or "part of a multi symptoms medically unexplained or partially explained etiology which could be related to environmental hazards."  

In December 2014, the Veteran presented at the VAMC with complaints of a chronic itching sensation on his arms, abdomen, groin and lower extremities since September.  It was noted that the Veteran had been seen by a dermatologist at Sanford clinic where he was diagnosed with having tinea corporis and prescribed with a topical steroid.  The Veteran stated that he now takes hot showers to stop the itch.  On physical examination, the treatment provider observed multiple areas of excoriation on the groin, scrotum and distal lower extremities.  There was no sign of drainage or infection.  The Veteran was diagnosed with having tinea [corporis] that is chronic in nature and likely associated with dry skin and hot showers.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinea corpora or any other type of skin condition.  The record does not reflect that the Veteran's current skin disorder manifested during his service.  Although he was seen, and treated for, contact dermatitis in June 2005, the remainder of his service treatment records is negative for any treatment for, or complaints or diagnoses of, a skin condition during his service, and at the March 2006 separation examination, the clinical evaluation of the skin and lymphatic system was shown to be normal.  As such, any skin condition that manifested in service had resolved by the time of his separation.  

The Board acknowledges that the Veteran was treated for, and diagnosed with having, tinea corpora in October 2006, less than a year after his separation from service.  However, there is nothing in the medical evidence to show that the Veteran's in-service assessed contact dermatitis is similar in nature to his subsequently diagnosed tinea corpora, nor does the record show that symptoms attributed to his contact dermatitis are similar to symptoms attributed to his tinea corpora.  

With respect to whether the Veteran's skin disorder is related to his period of service, to include the in-service treatment for contact dermatitis, the Board finds that the most probative medical evidence of record does not relate the Veteran's current skin disorder to his service.  As discussed above, during his private treatment sessions at Sanford Dermatology clinic, the Veteran was initially diagnosed with having dermatitis, and further testing (which included a biopsy of the skin) reflected signs of EAC, which Dr. K. explained to be a benign reactive rash that usually develops as a result of a reaction to other types of skin infections.  The EAC on its own was not considered to be a type of infection, and in the September 2014 treatment report, Dr. K. explained that EAC was considered a secondary process that was related to an active tinea infection.  

In the December 2014 VA medical examination, the examiner, after evaluating the Veteran, reviewing his claims file, and interviewing the Veteran regarding his medical history, ultimately found that the Veteran's current skin condition, diagnosed as EAC since 2014, was not related to his military service.  In reaching this conclusion, the VA examiner consulted with the Dermatology department at the VA, and noted that the physicians in this department determined that EAC was likely secondary to tinea infection, and it was unlikely that the Veteran would acquire a tinea infection that would continue to present itself for the past twenty or so years.  The VA examiner took note of the Veteran's reports of ongoing symptoms, as well as the service and post-service treatment records, but still concluded that the Veteran's current skin condition, as well as the tinea infection that led to his EAC, did not manifest in service as it would be unlikely that a tinea infection could continue to manifest and reappear for the past twenty years.  The Board further finds that none of his other treatment providers have related his current skin condition, as well as his previous diagnosed skin disorders, to his military service.  Indeed, during a subsequent VA treatment visit also dated in December 2014, the treatment provider determined that the Veteran had chronic tinea corporis and found that said disorder was likely associated with dry skin and hot showers.  

The Board finds that the December 2014 VA medical opinion provided by the VA examiner to be well reasoned and supported by reference to objective medical evidence.  Indeed, this opinion is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and examination.  The medical opinion is also consistent with the other evidence of record and supported by a complete rationale.  Thus, the Board affords significant probative value to the VA examiner's opinion in this matter.  

To the extent the Veteran is claiming skin symptoms that have been present continuously since service, he is competent to do so.  However, his statements are not persuasive.  First, the Board notes that while the Veteran contends that he has experienced a rash since 1992-1993, and specifically, since serving in Desert Storm, the only service treatment records reflecting treatment for a skin condition are dated in June 2005.  The remainder of his service treatment records are absent any treatment for, or diagnosis of a skin condition.  Although the Veteran was treated for contact dermatitis in June 2005, subsequent clinical records are negative for any signs of skin problems, and at the March 2006 separation examination, the clinical evaluation of his skin condition was shown to be normal.  Also, the Veteran has offered contradictory statements as to when his skin condition originated.  Indeed, during his July 2014 treatment session at Sanford Dermatology clinic, he asserted his symptoms began five years prior, and thus in 2009, which is three years after service.  Indeed, although the Veteran has reported ongoing treatment for his skin condition since service, the evidence does not show that the contact dermatitis he received treatment for in-service, and the tinea corporis he was diagnosed with at the October 2006 VA examination are one and the same.  There is nothing in the record to reflect that the causes underlying, and symptoms associated with, these disorders are similar to one another.  Furthermore, a more detailed reading of the treatment records reflects that the tinea corporis and contact dermatitis manifested in different ways.  The June 2005 in-service clinical report reflects that the dermatitis was manifested by general redness, a burning sensation, and signs of erythema, while the tinea corpora was manifested by an ever growing rash with scaly and itchy edges.  

Here the Board notes that tinea corporis is defined as a superficial fungal infection of the arms and legs, especially on glabrous skin.  It is said to be caused by a fungus known as dermatophyte, and can be acquired by person-to-person transfer via direct skin contact with an infected individual.  See Dorland's Illustrated Medical Dictionary 1929-1930 (32nd ed. 2012).  Contact dermatitis is defined as "acute or chronic dermatitis caused by substances coming in contact with the skin; it may involve either allergic or nonallergic mechanisms."  See Dorland's Illustrated Medical Dictionary 494 (32nd ed. 2012) (original italics).  Dermatitis itself is defined as inflammation of the skin.  See Dorland's Illustrated Medical Dictionary p. 494 (32nd ed. 2012).  Tinea itself is defined as "various dermatophytoses of humans, usually designated by a modifying term depending on appearance of lesions, etiologic agent, or site.  Popularly called ringworm."  See Dorland Illustrated Medical Dictionary, 1929 (32nd ed. 2012).  The explanations supporting the negative evidence in this case is not inconsistent with these definitions.  Furthermore, the December 2014 VA examiner explained that it is unlikely that the Veteran would develop a tinea infection that would continue for the past twenty years and continue to be a problem.  This conclusion was made after his discussion with the VA Dermatology department.  This is significant evidence against a finding that his symptoms were present since service and tends to show that his current skin disorder began after service and is not connected to the skin condition he received treatment for in service.

The Board has also considered the Veteran's statements as to the relationship between his claimed skin condition and his active service.  Essentially, the Veteran has offered his conclusory opinion as to the etiology of his skin condition.  However, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Veteran now seeks to offer etiology opinions regarding his skin condition; however, the reasoning in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has tinea corporis, EAC, and another other skin condition some eleven years earlier is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current skin disability is not competent evidence.  

After considering the probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for tinea corporis to outweigh the evidence in favor of the claim.  Specifically, the evidence is against a finding that the nexus element has been met for this claim.  Hence, the appeal as to this claim must be denied.  


Premature Ejaculation Disorder

In a June 2006 statement, the Veteran contended that he suffers from a type of sexual dysfunction that is either directly related to his military service, and/or secondary to his service-connected PTSD.  

Review of the Veteran's service treatment records is negative for any signs or evidence of a genitourinary or erectile disorder.  The Veteran was afforded a VA examination in connection to various other claimed disorders in August 2008, during which time he denied experiencing erectile dysfunction, but did report to have issues with premature ejaculation.  During the physical examination, the examiner noted that his testes were "descended, unremarkable, [with] no masses noted."  The Veteran's penis was also unremarkable for any abnormalities, and the Veteran refused to undergo a rectal examination.  The examiner did observe "a mass that presses down with coughing, sneezing or compression on the right side. . . . ."  

During the October 2006 VA examination, the examiner took note of the Veteran's assertions and concerns with regard to his sexual dysfunction.  According to the Veteran, he did not have a problem getting an erection and completing a sexual act but "he used to...last longer, 20-30 minutes and now it is only about 5 minutes."  The examiner took note of the August 2008 VA examination results, and particularly observed that the examination findings were negative for any abnormalities.  Based on his discussion with the Veteran, the examiner determined that the Veteran had premature ejaculation and not erectile dysfunction at this time.  Upon further evaluation of the Veteran, the examiner noted that the Veteran was not on any special medications related to this disorder, and had experienced no trauma or surgery affecting the penis or testicles at the time.  According to the examiner, there was no indication of endocrine, vascular or infection problems and his premature ejaculation was most likely psychological in nature.  In a hand-written Report of Contact slip, it was noted that the VA examiner had been contacted by telephone by the RO, and had opined that there was no known literature that linked the Veteran's premature ejaculation to his PTSD.  

During an April 2009 VA treatment visit, the Veteran expressed his concern that he was experiencing erectile dysfunction and loss of desire for sexual contact.  He stated that he first noticed these sexual side effects when he was started on the medication Citalopram, which he only took for about a month the previous fall.  He stated that his lack of interest has continued since that time, and his feelings of depression and low self-worth have increased.  He was not interested in resuming psychotropic medications at that time due to fears of additional side effects.  It was noted that his libido had not increased since he stopped taking Citalopram.  

At the June 2009 VA examination, the examiner noted that the June 2008 VA psychiatric examination report was negative for any mention of erectile dysfunction or premature ejaculation at that time.  The June 2009 examiner acknowledged that the Veteran had been prescribed with Citalopram, but refused to take it due to concern that it was causing him to have sexual problems.  According to the examiner, there is no indication that the Veteran's premature ejaculation is related to antidepressant medication and/or selective serotonin reuptake inhibitors (SSRI) as these types of medication usually impede ejaculation rather than cause increased stimulation.  The examiner also referenced Up-to-Date medical journal articles pertaining to sexual problems in men, and noted that these particular articles indicated that premature ejaculation was a fairly common problem, especially "in men who are anxious or sexually inexperienced."  According to the examiner, the Up-to-Date information also reflects that while there is a relationship between Citalopram and an ejaculation disorder, this is based on the fact that it delays rather than increases ejaculation.  Upon reviewing the service treatment records, the examiner also found no notations of premature ejaculation or sexual dysfunction, and upon reviewing the treatment records, the examiner found no treatment for premature ejaculation or sexual dysfunction.  Based on these findings, the examiner determined that it is less likely than not that the Veteran's premature ejaculation is related to his service-connected PTSD.  

In the August 2009 VA medical opinion, the examiner reviewed the Veteran's treatment records and noted that the Veteran had stopped taking medication for his PTSD because he believed the medication was causing him to have sexual problems.  Upon further review of the psychiatric records, the examiner noted that the Veteran continued to attend group therapy, but was not reporting significant psychiatric symptoms during some of his more recent treatment visits.  The examiner noted that the Veteran appeared to be doing adequately well without having taken his medication, and referenced an April 2009 VA treatment report wherein the Veteran stated that he was doing "fairly well in school" since he last saw his provider, and further reported no interest in resuming psychotropic medication at that time due to fear of additional side effects.  A July 2009 VA treatment report reflected that the Veteran was "attentive to the group session...and calm and cooperative," and that he exhibited no symptoms of acute distress.  The examiner also reviewed and took into consideration the June 2009 VA examination findings and observed that the June 2009 examiner did not find there to be a relationship between the Veteran's premature ejaculation and his antidepressant medication.  Based on her review of the medical and psychiatric treatment records, the examiner determined that the evidence of record did not relate the Veteran's premature ejaculation to his PTSD.  The examiner further found that the Veteran's premature ejaculation was not aggravated by his PTSD.  In reaching this determination, the examiner noted that there was no definite evidence in the medical literature that premature ejaculation is secondary to (caused by or aggravated by) PTSD or medications related to PTSD.  According to the examiner, the Veteran currently did not take any medication related to PTSD.  The examiner also noted that the medical literature supported the finding that Citalopram and other SSRI type medications cause delayed ejaculations rather than premature ejaculation, and these types of medications are often administered for cases of premature ejaculation.  

The Veteran's claims file was referred to another VA physician in September 2009, who also noted that the Veteran was not on medication and found no indication that his premature ejaculation was related to his antidepressant medication.  This examiner also opined that based on the medical findings, it is less likely than not that the Veteran's premature ejaculation is related to his PTSD.  

The Veteran also submitted a medical journal article issued through the Up-To-Date database that addressed sexual problems in men and the various causes underlying these problems.  The article provided information regarding potential causes of premature ejaculation, and it was noted that this disorder was a common problem, especially in men who are anxious.   The article also addressed the various types of treatment for this disorder, and it was noted that antidepressant drugs, to include SSRIs, prolong the time between arousal and ejaculation in some men, and are regarded as the most successful treatment for premature ejaculation.  

During a July 2013 Mental Health VA treatment visit, the Veteran complained about premature ejaculation and stated that he had been experiencing this since he returned from service.  The Veteran was diagnosed with having PTSD and major depressive disorder, and in the treatment plan, the examiner suggested starting the Veteran on 150 milligrams of bupropion SA every morning for one week, and then increasing the dosage to 300 mg daily to help with his mood, energy and possibly the sexual side effects.  It was also suggested that the Veteran continue taking sertraline at 100 mg daily, and consider increasing his dosage to help with the premature ejaculation or switch to paroxetine if the bupropion did not help.  

The Veteran presented at the VA medical center in Sioux Falls, South Dakota in November 2013, with complaints of premature ejaculation and an inability to get and maintain erections.  According to the Veteran, he first noticed this disorder sometime in 2006.  The treatment provider noted that the Veteran had PTSD which also contributed to this.  Physical examination of the Veteran's penis was negative for any abnormalities.  Based on the Veteran's reported symptoms, the treatment provider diagnosed him with erectile dysfunction of mixed etiology and premature ejaculation and recommended various treatment options for the Veteran. 

Pursuant to the July 2016 Board remand, the Veteran's claim was referred to another VA physician for an opinion on whether his premature ejaculation was related to his military service.  After reviewing his claims file, to include the previous VA examination reports, the examiner determined that while the cause of premature ejaculation is unknown, it is common and treatable.  The examiner acknowledged that stress and depression may contribute to premature ejaculation.  However, according to the examiner, there are other significant causes for premature ejaculation, such as prolonged abstinence from sexual activity.  The examiner noted that the Veteran had never married, and had not been in an intimate relationship since 2009.  The examiner further noted that review of the medical records was negative for recent symptoms.  A medical journal article issued through the Mayo Clinic, and referenced by the examiner, indicated that a person might be diagnosed with premature ejaculation if he always or nearly always ejaculates within one minute of penetration, is unable to delay ejaculation during intercourse all or nearly all of the time, or feels distressed and frustrated, and tends to avoid sexual intimacy as a result.  The Veteran also referenced a Medline journal article which defined premature ejaculation as ejaculation that occurs either before penetration or to a point just after penetration.  A third medical journal article issued by American Urological Association (AUA) defined premature ejaculation as ejaculation that occurs sooner than desired, either before or shortly after penetration, causing distress or either one or both parties.  

According to the examiner, the Veteran's report of ejaculation after five minutes of penetration does not meet the accepted criteria of "within one minute of penetration," "from before penetration to a point just after penetration," or "shortly after penetration" as reflected in the three separate medical journal articles.  Based on his review of the medical articles, as well as his understanding of the medical principles underlying this issue, the examiner found that the treatment records as they stood did not support a diagnosis of premature ejaculation.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for premature ejaculation.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, the evidence points to the Veteran not having premature ejaculation.  As noted above, the February 2017 VA physician, after reviewing the Veteran's medical history, and applying the relevant medical principles to the facts of the claim, determined that the Veteran's symptoms were not consistent with, and did not support a diagnosis of premature ejaculation.  In reaching this determination, the VA physician not only relied on his own understanding of the clinical and medical principles pertaining to premature ejaculation, but also referenced three separate medical journal articles that addressed the symptoms supportive of a diagnosis of premature ejaculation.  

The Board acknowledges previous treatment records and examination reports which reflect the Veteran's complaints of, and treatment for his premature ejaculation, and treatment records reflecting a diagnosis of premature ejaculation.  To the extent that symptoms reported by the Veteran at his earlier treatment visits and examination reports were reflective and supportive of a definite diagnosis of premature ejaculation, the Board still concludes that the Veteran is not entitled to service connection for premature ejaculation.  

As noted above, the Veteran's service treatment records are negative for any treatment for, or diagnosis of premature ejaculation and/or any type of erectile issue.  With respect to direct service connection, the preponderance of evidence of record is against a finding that the Veteran's premature ejaculation was incurred in, or related to his active service.  Indeed, the Veteran has primarily contended that his premature is secondary to his service-connected PTSD.  There is nothing in the record to show that the Veteran's premature ejaculation was incurred in service, and none of his treatment providers or VA examiners have found that his premature ejaculation was incurred in, or otherwise related to his military service.  Indeed, the June 2009 VA examiner, upon reviewing the service and post-service treatment records in detail, found no notations of, or treatment for, a premature ejaculation disorder or any type of sexual dysfunction disorder in service. 

Turning to the issue of service connection on a secondary basis, the Board notes that based on his self-reported symptoms, some of the treatment providers and examiners have diagnosed him with having premature ejaculation disorder, and he is service-connected for PTSD.  He primarily relates his current premature ejaculation to his service-connected PTSD, to include the medications he has been prescribed to take for his PTSD symptoms.  However, the Board finds that the Veteran is not entitled to service connection for premature ejaculation disorder on a secondary basis because the most probative medical evidence of record, by way of the October 2006, June 2009, August 2009, September 2009 and February 2017 opinions, collectively, have found that it is less likely than not that the premature ejaculation disorder was caused or aggravated by the service-connected PTSD.  

Indeed, all five of the VA examiners/reviewers who either evaluated the Veteran and/or reviewed his claims file and provided medical opinions concerning his claim, did not relate his premature ejaculation to his PTSD.  The October 2006 VA examiner found that there was no known literature that related the Veteran's premature ejaculation to his PTSD.  The June 2009 VA examiner also found it less likely than not that the Veteran's premature ejaculation is related to his service-connected PTSD.  In reaching this determination, the VA examiner found no evidence that the Veteran's premature ejaculation is related to his antidepressant medication and explained that SSRIs are the types of medication that usually impede ejaculation rather than cause increased stimulation.  The examiner also referenced an article issued through the Up-to-Date medical journal database that indicated that the medication Citalopram delays rather than increases ejaculation.  The examiner also found that the post-service treatment records were negative for any treatment for premature ejaculation or any type of sexual dysfunction.   The August 2009 VA examiner also determined that the Veteran's premature ejaculation was not secondary to his PTSD, noting that the medical literature regarding male sexual dysfunction did not contain any evidence to reflect that premature ejaculation is secondary to (caused or aggravated by) PTSD or medications related to PTSD.  The examiner also noted that the medical literature supported the finding that Citalopram and other SSRI type medications cause delayed ejaculations rather than premature ejaculation, and these types of medications are often administered for cases of premature ejaculation.  The September 2009 VA examiner also reiterated this same conclusion, noting that the Veteran was not on medication and there was no indication of premature ejaculation being related to antidepressant medication.  The February 2017 VA physician took into consideration the Veteran's contention that stress and depression may have contributed to his claimed premature ejaculation, but found that other factors, such as the fact that the Veteran had never been married and had not been in an intimate relationship since 2009 to be more significant factors.  Moreover, the February 2017 VA physician also noted that when applying the relevant medical principles and information pertaining to premature ejaculation to the facts and circumstances regarding the Veteran's sexual experiences, that the evidence did not support a definite diagnosis of premature ejaculation.  

The Board finds that the opinions provided by the VA examiners to be well reasoned and supported by reference to objective medical evidence.  The examination reports reflect that the examiners have, in conjunction with one another, evaluated the Veteran and reviewed his claims file in detail.  The examiners have acknowledged and taken into consideration the Veteran's contentions and complaints regarding the potential side-effects of his psychiatric medication, but have referenced medical journal articles that counter his theory, and show that the type of medication the Veteran has been prescribed with serves to delay rather than increase premature ejaculation.  Indeed, in the August 2009 VA opinion, it was noted that the Veteran had not been taking his psychiatric medication, appeared to be doing adequately well without the medication, and the VA psychiatric records did not reflect significant symptoms.  If his sexual problems continued to persist while he was off the medication, then this further supports the examiners' determination that the Veteran's medication for his PTSD did not contribute to his premature ejaculation.  These examiners also found no evidence that the Veteran's PTSD and symptoms associated with his PTSD caused or aggravated his premature ejaculation.  These opinions have not been contradicted by any competent medical evidence in the claims file.  

The Board acknowledges the numerous medical articles submitted by the Veteran in support of his claim.  Although these articles contain information regarding the nature and causes of premature ejaculation, generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314  (1998).  

The Board acknowledges the Veteran's belief that his premature ejaculation disorder is related to his service-connected disorders.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or genitourinary medicine more particularly, and that he is merely speculating as to whether his premature ejaculation disorder was incurred in service and/or related to his service-connected PTSD, to include medication prescribed for treatment of his PTSD.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his psychiatric disorder, as such diagnosis and relationship are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of an erectile/genitourinary disorder manifesting relatively long after the period of service and whether one disorder pertaining to a particular joint or organ caused or chronically worsened a disability of another organ are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a premature ejaculation disorder, to include as secondary to a service-connected disorder, and this claim must be denied.  



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinea corpora is denied.  

Entitlement to service connection for premature ejaculation disorder, to include as secondary to PTSD, is denied


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine, and left leg radiculopathy more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record.  

Pursuant to the October 2010 remand, the Veteran was provided VA examinations in connection with his service connected back and left leg disabilities in December 2011.  

Subsequent to the more recent VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports each include one set of range of motion findings and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination for his low back disability before a decision can be rendered on her claims.  Given that VA examinations conducted in connection to a lumbar spine disability will also provide additional insight and information with regard to the Veteran's left leg radiculopathy, as well as any other neurological symptoms associated with the low back disability, then the claim for the left leg radiculopathy remains deferred pending adjudication of the claim for a higher rating for the low back disability.  When a determination on one issue could have a significant impact on the outcome of another issue, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As these claims are being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment record dated since February 2017.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected degenerative disc disease of the lumbar spine, to include any associated radiculopathy.  The examiner must review the claims file in conjunction with the examination.  

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected lumbar spine.  

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically indicate whether the Veteran's radiculopathy of the left lower extremity more nearly approximates mild, moderate, moderately severe, or severe nerve impairment.  The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  It should also be noted whether he has marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the left leg deemed to be associated with the Veteran's service-connected radiculopathy of the left lower extremity must be identified.  

Also, the examiner must comment on the functional impairment caused by the Veteran's degenerative disc disease of the lumbar spine to include his left lower extremity radiculopathy.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for Veterans Claims for additional 

(CONTINUED ON NEXT PAGE)
development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


